Citation Nr: 0016074	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  94-41 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
renovascular hypertension secondary to partial occlusion of 
the right renal artery, rated as 30 percent disabling from 
July 16, 1991, and rated as 60 percent disabling from March 
23, 1993.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from November 1988 to 
July 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO) which granted service connection for 
renovascular hypertension secondary to partial occlusion of 
the right renal artery and assigned a 30 percent rating 
effective July 16, 1991.

The Board notes that in a prior August 1998 Board remand 
decision, the Board notes that the appeal had originated from 
a February 1994 rating decision which had denied an increased 
rating for renovascular hypertension secondary to partial 
occlusion of the right renal artery.  However, as pointed out 
from the veteran's representative in a May 2000 informal 
hearing presentation, the March 1993 document which was 
previously accepted as a claim for an increased rating was 
also received by VA within one year of the notification of 
the October 1992 rating decision and may be construed as a 
notice of disagreement as to the initial rating decision.  

As such, the veteran's appeal stems from the initial rating 
decision granting service connection.  Thus, the issue in 
appellate status is properly as stated on the front page per 
the directives of Fenderson v. West, 12 Vet. App 119 (1999).  
According to Fenderson, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Thus, the Board will consider whether staged 
ratings are warranted from the effective date of service 
connection.

The Board further notes that while in remand status, the RO, 
by rating action dated in November 1998, increased the 
disability evaluation for the veteran's service-connected 
renal disability from 30 percent to 60 percent, effective 
from March 23, 1993.  The case was then returned to the Board 
and is now ready for appellate review.


FINDINGS OF FACT

1.  Effective July 16, 1991 through February 16, 1994, the 
veteran's renovascular hypertension secondary to partial 
occlusion of the right renal artery disability was moderately 
severe with a definite decrease in kidney function and 
associated moderate hypertension, but was not severe with 
persistent edema and albuminuria; moderate retention of non-
protein nitrogen, creatinine or urea nitrogen; moderately 
decreased kidney function; and/or moderate cardiac 
complications.  

2.  The old and new versions of the rating criteria for renal 
disease are equally favorable to the veteran.  

3.  Effective February 17, 1994, the veteran's renovascular 
hypertension secondary to partial occlusion of the right 
renal artery disability was moderately severe with a definite 
decrease in kidney function and associated moderate 
hypertension, but was not severe with persistent edema and 
albuminuria; moderate retention of non-protein nitrogen, 
creatinine or urea nitrogen; moderately decreased kidney 
function; and/or moderate cardiac complications.  

4.  Effective February 17, 1994, the veteran's renovascular 
hypertension secondary to partial occlusion of the right 
renal artery disability was productive of definite decrease 
in kidney function, but was not productive of persistent 
edema and albuminuria with BUN 40 to 80 milligram 0/0; 
creatinine 4 to 8 milligram 0/0; or generalized poor health 
characterized consistently by lethargy, weakness, anorexia, 
weight loss, and/or limitation of exertion.  




CONCLUSIONS OF LAW

The schedular criteria for a rating of 60 percent, but no 
more, for service-connected renovascular hypertension 
secondary to partial occlusion of the right renal artery, is 
warranted from July 16, 1991, to February 16, 1994.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.115(a), Part 4, Code 7502, (effective prior to February 17, 
1994).  

The schedular criteria for a rating in excess of 60 percent, 
but no more, for service-connected renovascular hypertension 
secondary to partial occlusion of the right renal artery, 
from February 17, 1994, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.115(a), 
4.115(b), Part 4, Code 7502, (effective prior to and on 
February 17, 1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records show that 
in early 1990 the veteran sustained multiple pulmonary emboli 
from deep venous thromboses and arterial thrombosis to the 
right renal artery.  This insult resulted in a nonfunctioning 
right kidney secondary to prolonged ischemia.

On his initial post service VA examination in August 1992 the 
veteran proffered no complaints.  He did report a history of 
embolus to the right kidney and lung without secondary 
pulmonary hypertension and loss of renal function of the 
right kidney.  He said that he was on Coumadin for a six-
month period and now is on high blood pressure medications 
but not anticoagulants.  A renal blood flow study on this 
occasion was interpreted to reveal a suboptimally functioning 
left kidney and a small distorted right kidney with very poor 
function.  An echocardiogram and electrocardiogram were 
interpreted to be normal.  The veteran's blood pressure was 
134/100, 156/92 and 154/106, sitting, recumbent and standing, 
respectively.  Status post left leg deep venous thrombosis 
and multiple pulmonary emboli, hypertension and nonfunctional 
right kidney were the pertinent diagnoses.  

Service connection for renovascular hypertension secondary to 
partial occlusion of the right renal artery was established 
by an October 1992 RO rating action.  This disorder was rated 
30 percent disabling under Diagnostic Code 7502, effective 
from July 16, 1991.

On VA examination in May 1993 the veteran expressed no 
present complaints.  His blood pressure was 120/86.  His 
heart sounds were normal, lungs were clear and there was no 
edema.  The veteran was noted to be obese and he was advised 
to lose 40 pounds.  It was observed that he already achieved 
a 30-pound weight loss.  Laboratory studies in June 1993 were 
significant for a noted history of elevated creatinine of 1.5 
in September 1992 with present creatinine of 1.4, indicated 
to be at the upper limit of normal.

Private clinical records compiled between September 1992 and 
September 1993 and received in March 1994, include laboratory 
studies in September 1992 which disclosed a creatinine of 
1.6.  Albumin was within the normal reference range.  
Diastolic blood pressure during this period ranged from a 
high of 100 to a low of 78.  Systolic blood pressure varied 
from a high of 150 to a low of 130.  

On a VA hypertension examination in October 1995 the 
veteran's only subjective complaints were of an occasional 
prefrontal headache.  On physical examination the veteran was 
noted to be 6 feet 3 inches and to weigh 304 pounds.  He was 
characterized as a well-developed, moderately obese 
individual in no discomfort.  His heart was regular with good 
tones and no murmurs.  The extremities showed no edema or 
cyanosis.  Blood pressure sitting was 124/94, 138/92 lying 
down, and 140/96 standing.  His heart was not enlarged to 
percussion and the apex beat was not beyond the midclavicular 
line.  Hypertension due to a Goldblatt kidney following an 
embolus to the right kidney and uncontrolled by medication 
was the diagnosis.  

The veteran was hospitalized at a VA medical center in 
November 1995 for a swollen left calf, which was tender to 
palpation.  He underwent a duplex venogram to rule out deep 
venous thrombosis.  There was no convincing evidence of deep 
venous thrombosis and he was kept on Heparin and 
Coumadinezed.  A hematology consult was obtained which 
recommended discontinuation of anticoagulation on day three 
of his hospitalization in a safe manner.  Postphlebitic 
syndrome was the discharge diagnosis.

When examined by VA in June 1996 the veteran was noted to be 
6 feet 1 3/4 inches tall and to weigh 321 pounds.  His blood 
pressure was 150/90.  His heart was regular with no murmurs.  
The extremities had good pedal pulses.  Laboratory studies 
disclosed his creatinine to be normal at 1.3.  There was no 
protein in his urine.  Urine showed no growth on culture.  A 
venogram of the left lower extremity was reviewed and it was 
reported that it showed extensive varicosities in the leg and 
calf and a slight irregularity of the lower portion of the 
superficial femoral vein which was indicated to be most 
likely related to the previous episode of deep venous 
thrombosis.  The remaining portion of the superficial femoral 
vein and common iliac were normal and mild renovascular 
hypertension secondary to partial occlusion of the right 
renal artery and postphlebitic syndrome of the left lower 
extremity, which had resolved and was no longer a problem, 
were the diagnostic impressions.  The right kidney was not 
seen upon x-ray and it was questioned whether or not it was 
still in place.  

In a statement dated in June 1998, Craig N. Bash, M.D., 
reported that he reviewed the veteran's claims file and it 
was his opinion that the veteran has a definite decrease in 
kidney function.  He stated that this opinion was based on a 
renal blood flow study and a venogram in 1992 as well as the 
veteran's creatinine levels obtained over the last several 
years.  He further stated that the veteran has a 
nonfunctioning right kidney, which is equivalent to having a 
loss of use of that kidney and a suboptimal left kidney.  He 
further stated that the veteran's nonfunctional right kidney 
is equivalent to a 50 percent impairment of kidney function 
in addition to additional disability caused by his left 
kidney.

On a VA examination in July 1998, the veteran reported that 
when last evaluated by a kidney specialist six months ago he 
was told that his kidneys are now functioning normally.  The 
veteran stated that he plays 18 holes of golf twice a week 
and can climb 8-foot ladders without symptoms.  He denied any 
dysuria or hematuria, palpitations, chest pains or edema.  It 
was observed that laboratory studies done in April 1998 had 
disclosed creatinine of 1.1 and a BUN (blood urea nitrogen) 
of 14.  The veteran was described as well developed and 
obese.  His heart was regular in rate and rhythm, S1, S2 were 
normal and there was no thrills or murmurs.  Cardiac area of 
dullness was not enlarged.  Blood pressure was 130/90, right 
arm sitting, 140/96 right arm standing, and 120/80 left arm 
sitting.  The extremities were negative for calf muscle 
tenderness and palpable or visible distended tortuous veins.  
There was no active joint swelling or tenderness.  Chronic 
venous insufficiency, status post deep venous thrombosis, 
left leg, status post pulmonary embolization, mild 
hypertension and obesity were the diagnoses.  

Following an essentially normal VA genitourinary examination 
afforded the veteran in September 1998 no evidence of 
urologic disease was diagnosed.  A subsequent genitourinary 
examination conducted later that month recorded that the 
veteran currently complained of lethargy and weakness.  On 
physical examination his blood pressure was 130/80.  His 
heart S1 and S2 were normal with regular rate and rhythm.  
His extremities showed no cyanosis, clubbing or edema.  It 
was noted that the veteran had a BUN and creatinine of 14 and 
1.1 respectively.  It was observed by the veteran's examiner 
that although the veteran's current BUN and creatinine were 
within normal limits, there is evidence that his left kidney 
is compensating in a way that may be detrimental due to the 
damage that occurred to the right kidney.  He further noted 
that there was a definite decrease in the veteran's kidney 
function.  

A January 1999 VA renal blood flow study and renogram was 
interpreted to disclose that the veteran's left kidney is 
adequately perfused and functioning with evidence of 
compensatory hypertrophy.  The right kidney was found to be 
very small and contracted with markedly decreased perfusion 
and function.  It was noted that when compared with a 
previous similar study done in August 1992, no significant 
interval change in the perfusion or function of both the 
kidneys was detected.  

In a letter dated in September 1999, Saleem A. Kahn, M.D., 
reported that he had seen the veteran in his office in 1997 
and again in May of 1999 for hypertension and nonfunctioning 
right kidney.  He noted the veteran's clinical history and 
that the veteran was voiding good, had no chest pain and no 
history of cardiac disease.  He observed that the veteran on 
current physical examination weighed 310 pounds and was 
obese.  Blood pressure was 150/78.  Heart was regular with no 
murmur, gallop or rub.  The extremities were negative for 
edema.  Dr. Kahn observed that a laboratory workup in August 
1999 found creatinine of 1.0 and a BUN of 15.  An April 1999 
urine study was also reported to be protein negative.  Dr. 
Kahn concluded as a diagnostic impression that the veteran 
had well controlled renovascular hypertension from his right 
kidney and that the left kidney was normal with normal renal 
function.  

Analysis

The Board initially notes that it finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  All relevant facts pertaining to this claim 
have been developed and no further assistance to the veteran 
is required to satisfy the VA's duty to assist in the 
development of the claim as mandated by 38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Further, when there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Board notes that during the pendency of the veteran's 
claim the regulations pertaining to evaluation of the 
diseases of the genitourinary system were changed.  Where a 
law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new 
criteria may not be applied earlier than the effective date 
of the new criteria.  VAOGCPREC 3-2000.  

As such, the Board will review the disability under the old 
criteria from the effective date of service connection until 
February 16, 1994, and under both the old and new criteria 
from February 17, 1994.  The Board observes that the RO in 
its rating action in November 1998 increased the disability 
evaluation of the veteran's renal disability to 60 percent 
under the new regulation, finding these regulatory criteria 
were the most favorable to the veteran.  However, the 
assigned effective date was March 23, 1993, which was prior 
to the effective date of the changes in the regulation.  
Nevertheless, in light of the Board's determination below, 
the Board essentially finds that a 60 percent rating, but no 
higher, was warranted effective from the effective date of 
service connection onward.  Thus, even though this was 
improper, it will not be disturbed.  However, the Board will 
not consider the new criteria until the effective date of the 
changes in the rating criteria which was February 17, 1994.  

At the outset, the Board notes that consideration must be 
given to the veteran's overall kidney function.  Even if one 
of his kidneys is totally nonfunctioning, the other kidney 
may assume kidney function so that the veteran may have 
overall kidney functioning.  However, the Board must be 
mindful if the functioning of that kidney becomes diminished.  
The rating criteria addresses overall kidney functioning.  

Under the old criteria for rating renal dysfunction, a 
100 percent rating is assigned when the condition is 
pronounced; persistent edema and albuminuria; or marked 
retention of non-protein nitrogen, creatinine or urea 
nitrogen; with markedly decreased kidney function or severe 
cardiovascular complications and chronic invalidism.  An 
80 percent rating is provided where the condition is severe; 
persistent edema and albuminuria; or moderate retention of 
non-protein nitrogen, creatinine or urea nitrogen; or 
moderately decreased kidney function or moderate cardiac 
complications.  A 60 percent is assigned when the condition 
is moderately severe; constant albuminuria with some edema or 
definite decrease in kidney function; or associated moderate 
hypertension.  38 C.F.R. § 4.115(a), Diagnostic Code 7502 
(effective prior to February 17, 1994).  

Under the new rating criteria, renal dysfunction is rated 
100 percent when it requires regular dialysis, or precludes 
more than sedentary activity from one of the following:  
Persistent edema and albuminuria; or, BUN more than 80 
milligram 0/0; or, creatinine more than 8 milligram 0/0; or 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular.  An 80 percent rating is assigned 
for persistent edema and albuminuria with BUN 40 to 80 
milligram 0/0; or creatinine 4 to 8 milligram 0/0; or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 
60 percent rating is assigned when renal dysfunction is 
manifested by constant albuminuria with some edema; or, 
definite decrease in kidney function; or hypertension at 
least 40 percent disabling under Code 7101.  38 C.F.R. 
§38 U.S.C.A. §§  4.115(a), 4.116(a), Diagnostic Code 7502 
(effective February 17, 1994).  

Upon review of the old criteria, prior to February 17, 1994, 
the Board finds that a 60 percent rating was warranted from 
the effective date of service connection, July 16, 1991  As 
noted, in order for a 60 percent rating to be warranted, the 
condition is moderately severe; constant albuminuria with 
some edema or definite decrease in kidney function; or 
associated moderate hypertension.  

The August 1992 examination showed that the left kidney was 
suboptimally functioning and his right kidney had very poor 
function.  The veteran's blood pressure was 134/100, 156/92 
and 154/106, but his echocardiogram and electrocardiogram 
were interpreted to be normal.  Private clinical records 
compiled between September 1992 and September 1993 include 
laboratory studies in September 1992 which disclosed a 
creatinine of 1.6.  Albumin was within the normal reference 
range.  Diastolic blood pressure during this period ranged 
from a high of 100 to a low of 78.  Systolic blood pressure 
varied from a high of 150 to a low of 130.  On his next 
examination in May 1993, blood pressure was 120/86, and his 
heart sounds were normal, lungs were clear and there was no 
edema.  Laboratory studies in June 1993 noted history of 
elevated creatinine of 1.5 in September 1992 with present 
creatinine of 1.4, indicated to be at the upper limits of 
normal.  

The Board notes that while the veteran did not demonstrate 
constant albuminuria with some edema, the medical evidence 
did show that his overall kidney functioning was suboptimal 
and his blood pressure readings were elevated per Diagnostic 
Code 7101.  Affording the veteran all reasonable doubt, the 
Board finds, therefore, that the criteria for 60 percent was 
met.  However, the criteria for a rating in excess of 60 
percent was not met because the medical evidence did not show 
persistent edema and albuminuria; moderate retention of non-
protein nitrogen, creatinine or urea nitrogen (the veteran's 
creatine was in the upper limits of normal); moderately 
decreased kidney function; or moderate cardiac complications.  
As noted, the veteran's left kidney was operating 
suboptimally, but there is no evidence that overall kidney 
function was moderately decreased.  Likewise, the veteran's 
blood pressure readings showed slight elevation, but there 
were no other cardiac complications.  

Effective February 17, 1994, the Board must consider whether 
a higher rating is warranted under both the new and old 
rating criteria.  

In October 1995 the veteran's only subjective complaints were 
of an occasional prefrontal headache and he was in no 
discomfort during the examination.  Blood pressure readings 
were 124/94, 138/92, and 140/96, but his heart showed no 
abnormalities.  The extremities showed no edema.  Thereafter, 
the veteran was hospitalized at a VA medical center in 
November 1995 for a swollen left calf, which was tender to 
palpation.  Although there was no convincing evidence of deep 
venous thrombosis, he was discharged with a diagnosis of 
postphlebitic syndrome.  In June 1996, the veteran's blood 
pressure was 150/90 and his heart was regular with no 
murmurs.  Laboratory studies disclosed his creatinine to be 
normal at 1.3 and there was no protein in his urine or growth 
on culture.  A venogram of the left lower extremity was 
reviewed and it was reported that it showed extensive 
varicosities in the leg and calf and a slight irregularity of 
the lower portion of the superficial femoral vein which was 
indicated to be most likely related to the previous episode 
of deep venous thrombosis (which occurred during service).  
The remaining portion of the superficial femoral vein and 
common iliac were normal and mild renovascular hypertension 
secondary to partial occlusion of the right renal artery and 
postphlebitic syndrome of the left lower extremity, which had 
resolved and was no longer a problem, were the diagnostic 
impressions.  The right kidney was clearly nonfunctioning as 
it was not seen on x-ray.  

Thus, in sum, the veteran's blood pressure has been stable, 
but he demonstrated cardiac complications in November 1995 
which had resolved by June 1996.  His laboratory studies were 
within the normal range.  The veteran did not subjectively 
complain of generalized poor health.

Thereafter, in June 1998, Dr. Bash, reported that the veteran 
had a definite decrease in kidney function.  He stated that 
this opinion was based on a renal blood flow study and a 
venogram in 1992 as well as the veteran's creatinine levels 
obtained over the last several years.  He further stated that 
the veteran has a nonfunctioning right kidney, which is 
equivalent to having a loss of use of that kidney and a 
suboptimal left kidney.  He further stated that the veteran's 
nonfunctional right kidney is equivalent to a 50 percent 
impairment of kidney function in addition to additional 
disability caused by his left kidney.  However, thereafter, 
in July 1978, the veteran indicated that he was in good 
health and that he played 18 holes of golf twice a week and 
could climb 8-foot ladders without symptoms.  He denied any 
dysuria or hematuria, palpitations, chest pains or edema.  It 
was observed that laboratory studies done in April 1998 had 
disclosed creatinine of 1.1 and a BUN (blood urea nitrogen) 
of 14.  Blood pressure readings were 130/90, 140/96, and 
120/80; there were no cardiac abnormalities.  The extremities 
were negative for calf muscle tenderness and palpable or 
visible distended tortuous veins.  There was no active joint 
swelling or tenderness.  On a subsequent examination, the 
veteran currently complained of lethargy and weakness.  On 
physical examination his blood pressure was 130/80 and his 
heart was normal.  He did not have edema.  It was noted that 
the veteran had a BUN and creatinine of 14 and 1.1 
respectively.  It was observed by the veteran's examiner that 
although the veteran's current BUN and creatinine were within 
normal limits, there was evidence that his left kidney was 
compensating in a way that might be detrimental due to the 
damage that occurred to the right kidney.  He further noted 
that there was a definite decrease in the veteran's kidney 
function.  Thereafter, a January 1999 VA renal blood flow 
study and renogram showed that the veteran's left kidney was 
adequately perfused and functioning with evidence of 
compensatory hypertrophy.  The right kidney was found to be 
very small and contracted with markedly decreased perfusion 
and function.  It was noted that there was no significant 
change since August 1992.  

In addition, Dr. Kahn reported that the veteran was voiding 
good, had no chest pain and no history of cardiac disease.  
Blood pressure was 150/78 and the heart was normal.  The 
extremities were negative for edema.  Dr. Kahn observed that 
a laboratory workup in August 1999 found creatinine of 1.0 
and a BUN of 15.  An April 1999 urine study was also reported 
to be protein negative.  Dr. Kahn concluded as a diagnostic 
impression that the veteran had well controlled renovascular 
hypertension from his right kidney and that the left kidney 
was normal with normal renal function.  

In order for a higher rating to be warranted under the old 
criteria, the medical evidence would have to show persistent 
edema and albuminuria; or moderate retention of non-protein 
nitrogen, creatinine or urea nitrogen; or moderately 
decreased kidney function or moderate cardiac complications.  
The medical evidence does not show that those criteria are 
met.  Rather, the veteran demonstrated definite decreased 
kidney function and hypertension consistent with the already 
assigned 60 percent rating.  

Under the new criteria, the medical evidence would have to 
show persistent edema and albuminuria with BUN 40 to 80 
milligram 0/0; or creatinine 4 to 8 milligram 0/0; or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  These 
criteria are also not met.  While the veteran reported 
experiencing lethargy and weakness on VA examination in 
September 1998, objective findings of generalized poor health 
were not present on this or on any other examination nor did 
the veteran make such complaints.  In fact, the veteran 
reported in July 1998 that he played golf twice a week and 
could climb 8-foot ladders without symptoms.  In addition, 
the veteran is obese and has not had recently demonstrated 
anorexia or weight loss which are two of the symptomatology.  
The veteran's heart is essentially normal and the veteran's 
hypertension is essentially well controlled with diastolic 
pressure generally less than 100.  

Based on the foregoing clinical data and pertinent schedular 
criteria, the Board concludes that the level of disability 
more nearly approximates the criteria for a 60 percent 
evaluation under both the old and new rating criteria.  As 
the veteran meets the 60 percent rating under either version 
of the rating criteria and does not meet the criteria for a 
higher rating under either version of the rating criteria, 
neither version is considered more favorable to him.  

Accordingly, the Board concludes that a 60 percent rating, 
but no higher is warranted under the old criteria from July 
16, 1991, the effective date of service connection through 
February 16, 1994.  A rating in excess of 60 percent is not 
warranted from February 17, 1994.  


ORDER

A 60 percent rating, but no higher, is warranted from the 
effective date of service connection, July 16, 1991, for 
renovascular hypertension secondary to partial occlusion of 
the right renal artery.  

A rating in excess of 60 percent is not warranted from 
February 17, 1994.  






		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

